Citation Nr: 1451103	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left wrist fracture.

2.  Entitlement to a compensable initial rating for right thumb fracture.

3.  Entitlement to a compensable initial rating for hypertension.

4.  Entitlement to a compensable initial rating for left thigh lipoma.

5.  Entitlement to service connection for chest pain/heart condition/erratic heartbeat, to include as due to undiagnosed illness.

6.  Entitlement to service connection for left thumb fracture.

7.  Entitlement to service connection for right shin splints.

8.  Entitlement to service connection for left shin splints. 

9.  Entitlement to service connection for calcium build-up disability.

10.  Entitlement to service connection for left leg stretched ligament.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his June 2011 VA Form 9, the Veteran requested a Board hearing.  In the September 2011 statement submitted by the Veteran's representative, the request for the Board hearing was reiterated.  In March 2013 the Board remanded the case to schedule a Travel Board hearing.  However, in a statement received in March 2013, the Veteran indicated that he no longer wished to have a hearing and that he submitted this withdrawal request in September 2012.  As such, the Veteran's hearing request is considered withdrawn.

The Board notes that service connection for an eye condition (claimed as a vision problem) was denied by the RO in an August 2009 rating decision.  Although the Veteran filed a timely notice of disagreement and the RO issued a statement of the case on this issue in August 2011, the Veteran did not perfect an appeal of this decision.  Therefore, this issue is not currently before the Board.

Additional medical evidence was received subsequent to the issuance of the April 2011 statement of the case.  Because the claim for entitlement to service connection for a disability manifested by chest pain is being granted, and the remaining issues are being remanded, there is no prejudice to the Veteran in proceeding without first ensuring the Agency of Original Jurisdiction's review of the new evidence in the first instance.

The issues of entitlement to an initial rating in excess of 10 percent for left wrist fracture, entitlement to a compensable initial rating for right thumb fracture, entitlement to a compensable initial l rating for hypertension, entitlement to a compensable initial rating for left thigh lipoma, entitlement to service connection for left thumb fracture, entitlement to service connection for right and left shin splints, entitlement to service connection for calcium buildup disability and entitlement to service connection for left leg stretched ligament are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War.
 
2.  The competent medical, and competent and credible lay, evidence reflects that the Veteran had complaints of chronic chest pain which first manifested during active service that are not attributable to a known clinical diagnosis.



CONCLUSION OF LAW

The criteria for service connection for chronic disability resulting from an undiagnosed illness manifested by chest pain have been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.2, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board grants service connection for a heart disability, claimed as chest pain and erratic heartbeat.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

The Veteran has also claimed service connection for chest pain as an undiagnosed illness.  Thus, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, are for consideration.  38 C.F.R. § 3.317 requires only that the record establish objective indications of a chronic disability.  Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3). 

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability.  "A "qualifying chronic disability" includes (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B) (West 2002). 

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a) (2013). 

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4). 

Initially, the Board observes the Veteran qualifies as a "Persian Gulf veteran."  Records on file, including service personnel records show that he served in Saudi Arabia during Operation Desert Shield from August 1990 to October 1990.  

In this case, the Veteran has had recurrent complaints of chest pain for many years.  He was seen for complaints of chest pain in service several times in September 2002.  Exercise stress test from September 27, 2002 showed evidence of possible ischemia.  The separation examination report reflects that cardiac catheterization done in January 2003 was normal.  The report further notes that the Veteran still has occasional chest pain and it was recommended that he follow up with cardiology as needed.  The December 2008 VA examination report reflects that the Veteran reported that he continued to have chest pain.  He said he saw a doctor in 2006 and that the doctor did not diagnose him with anything but recommended a stress test.  On examination, the Veteran complained of intermittent and variable chest pain.  He may get the pain three times in one day but not get it for several days.  The pain feels like a throbbing ache and it can last from seconds to minutes.  The examiner noted that he has not been diagnosed with cardiac disease and is not on cardiac medications.  The examiner provided an assessment of chest pain.  The examiner opined that, at this time, with the current information, the diagnosis of the Veteran's chest pain is atypical chest pain or chest pain of unknown etiology.  The examiner opined that this condition arose while the Veteran was in service, so it is related to service.  A May 2010 medical treatment record from Family Health Clinic notes that the Veteran may have an intermittent SVT.  A November 2002 stress thalium test revealed abnormal stress myocardial perfusion study with evidence of myocardial ischemia in the RCA distribution and abnormal diagnostic EKG study.  A March 2011 VA emergency room treatment record notes that the Veteran was seen for a chief complaint of chest pain on the left, which was cramp-like.  It is worse with movement and with deep breathing.  There was no shortness of breath or dyspnea on exertion.  The assessment was chest wall pain, chondritis.  

The medical findings in this case appear to be consistent with cardiovascular signs or symptoms which may be manifestations of undiagnosed illness.  38 C.F.R. § 3.317(a).  The Veteran's complaints appear to be present to a compensable degree, and have been variously diagnosed as atypical chest pain, intermittent SVT, abnormal stress myocardial perfusion study with evidence of myocardial ischemia in the RCA distribution, abnormal diagnostic EKG study, and chondritis.  None of the medical evidence has attributed the Veteran's cardiac findings to anything but service.  Notably, the December 2008 VA examiner opined that because the chest pain originated during service, it is related to service.  While the evidence does not specifically attribute the cardiac complaints to the Veteran's service in the Southwest Asia Theater of Operations, as mentioned previously, it has not been linked to any other cause, nor has it been attributed to a known diagnosis.  

In view of the foregoing, and in giving the Veteran the benefit of the doubt, the record appears to indicate that the Veteran's cardiovascular complaints, diagnosed as atypical chest pain, intermittent SVT, abnormal stress myocardial perfusion study with evidence of myocardial ischemia in the RCA distribution, abnormal diagnostic EKG study, and chondritis (or inflammation of cartilage) constitutes the type of cardiovascular disorder recognized as a chronic disability resulting from an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.  The Board also reiterates that these complaints appear to be present to a compensable degree.  Although no competent medical opinion is of record which explicitly relates these complaints to the Veteran's service in the Southwest Asia Theater of Operations, the chest pain has been attributed to service (by the December 2008 VA examiner).  Because there is no diagnosis of a cardiac disability, and its etiology has not been explicitly related to some cause outside of service, the facts of this case are consistent with the requirements for an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Board further notes that the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court of Appeals for Veterans Claims specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for an undiagnosed illness manifested by chest pain pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.



ORDER

Entitlement to service connection for an undiagnosed illness manifested by chest pain, is granted.


REMAND

With respect to the remaining claims on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Potentially relevant to all claims, the Board finds that a remand is necessary in order to obtain outstanding VA and private records.  VA has a duty to assist the Veteran in obtaining these records.  See 38 C.F.R. § 3.159(c)(1).  On remand, the RO should seek these additional records described below, as they may be relevant to all claims in appellate status.

A May 2010 VA treatment record telephone contact indicates that the Veteran called to get a follow-up appointment after he was seen at Tampa General Emergency Room due to a fall.  The record reflects that no treatment records from Tampa General Emergency Room are in the claims file.  

The record reflects that the Veteran receives medical treatment through VA.  The most recent VA treatment records in the claims file are dated in May 2011.  The VA treatment records prior to that are dated from December 2008 to June 2010 and then there is one record dated March 24, 2011.  There are no VA treatment records dating between June 2010 and March 24, 2011.  Moreover, the April 2011 statement of the case references a March 10, 2011 VA treatment record which apparently indicates that the Veteran's left leg lipoma was excised.  The Board does not find this record in the claims file, paper or virtual.  As such, VA treatment records dating from June 2010 through March 24, 2011 should be obtained, to specifically include the March 10, 2011 treatment record which references the excision of the left leg lipoma.  Ongoing VA treatment records dating from May 2011 to the present should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As noted above, the statement of the case indicates that a March 10, 2011 VA treatment record reflects that the Veteran underwent excision of his left leg lipoma.  This treatment record is not in the claims file and as noted above, it should be obtained on remand.  Additionally, based upon this information, the Board finds that remand for a new VA examination is required in order to determine the current severity of the Veteran's service-connected left leg lipoma.

In his notice of disagreement the Veteran indicated that his hypertension was getting worse.  At the December 2008 VA examination, the Veteran's blood pressure was 134/90, 140/90, and 134/92.  The Veteran reported that he was not taking any medication.  Importantly, an April 2009 VA treatment record reflects that the Veteran's blood pressure was 174/111, 170/107, 175/105, and 159/97.  A June 2009 VA treatment record reflects blood pressure readings of 160/104 and 156/102.  The June 2009 VA treatment record reflects that, as of two days earlier, the Veteran was taking prescription medication for his hypertension (Amlodipine, 5 mg).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2013).  In this case, the Veteran has asserted, and the record reflects a worsening of the Veteran's hypertension in 2009.  However, a January 2011 VA examination report reflects blood pressure readings of 130/90 and 130/88.  The report also notes that the Veteran has been taking medication for his hypertension for a year and a half.  He was noted to be taking Amlodipine, 10 mg.  Under the circumstances, the Board finds that a new VA examination should be scheduled in order to determine the current severity of the Veteran's service-connected hypertension.

The Veteran also stated in his notice of disagreement that the December 2008 VA examination was not conducted during a time in which he was experiencing pain in his left wrist and right thumb.  He indicated that he told the VA examiner that sometimes the pain in his left wrist and right thumb is sometimes unbearable.  Although the VA treatment records between December 2008 and January 2011 do not reflect any complaints or treatment associated with the right thumb and left wrist, as previously noted, there are no treatment records dating from June 2010 onward, apart from a March 24, 2011 record.  The January 2011 VA examination report indicates that the Veteran reported both his right thumb and left wrist had been about the same or stable, the January 2011 VA examination report reflects tenderness on the proximal end of the right thumb when the December 2008 VA examination reflects no such tenderness, and the January 2011 VA examination report reflects five degrees less motion on radial deviation and ulnar deviation than is reflected at the December 2008 VA examination.  Under these circumstances, a new VA examination should be scheduled on remand.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the disabilities at issue, including the names and addresses of all health care providers whose records have not already been provided to VA, to specifically include the 2010 treatment he received at Tampa General Hospital.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  Additionally, in light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for a VA examination or examinations in order to determine the current severity of his service-connected hypertension, left wrist fracture, right thumb fracture, and left thigh lipoma.  

The entire claims file, to include complete copy of the REMAND, must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All necessary testing must be completed.  All clinical manifestations of each service-connected disability enumerated above must be reported in detail.

The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected hypertension, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  The examiner is requested to indicate whether the Veteran's diastolic pressure is historically predominantly 100 or more, or systolic pressure is historically predominantly 160 or more.  The matter of whether continuous medication is required for control of hypertension should be addressed to include identifying any such medications and the dates and frequency of their use.

With regard to the Veteran's service-connected left wrist fracture, the examiner must state whether the Veteran has favorable or unfavorable ankylosis of the left wrist and provide range of motion findings for the wrist.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after repetitions.  The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected by range of motion measurements and, if so, the additional degree of impairment.  

With respect to the Veteran's right thumb fracture, the examiner is requested to comment on the severity of the Veteran's service-connected right thumb disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's right thumb disability under the rating criteria.  In particular, the examiner should state any limitation of range of motion, including the distance of the gap between the thumb pad and the fingers, and state whether there is any form of ankylosis..  The presence of objective evidence of pain, excess fatigability, incoordination, or weakness should also be noted, as should any additional disability due to these factors.

With respect to the left thigh lipoma, the examiner should review the records, to include the March 2011 VA treatment record showing that the lipoma was excised, and provide accurate measurement of the lipoma or scar(s) from excision of the lipoma.  The examiner should state whether any scar is unstable, painful, deep, nonlinear, or superficial.  

A complete rationale for all opinions must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


